﻿Mr. President, I should like first of all to convey to you the congratulations of the Italian Government on your election. You represent a country which, because of its geographic position, strategic significance and economic weight, is called upon to provide, within the framework of the Conference on Security and Co-operation in Europe, a major contribution to the existing delicate balances on the European continent. Your personal skill and experience are important guarantees for the Success of our work. I should also like to convey my appreciation to the outgoing President. We carried out his functions at a particularly difficult time for the United Nations and succeeded in ensuring results in the work of the General Assembly to the general satisfaction of all. We deserves our gratitude for his endeavours and our appreciation for his accomplishments.
Finally, I should like to pay tribute to the Secretary-General of the United Nations for the considerable efforts he has undertaken - for which we should all be grateful - to put an end to the Iran-Iraq conflict, which represents one of the longest and most destructive tragedies of modern history.
The opening of the forty-second session of the General Assembly took place at almost the same time as the announcement of a virtually concluded agreement between the Soviet Union and the United States on the total elimination of intermediate and short-range missiles. For the first time in the history of humanity, massive quantities of armaments - enough to devastate the entire European continent - will be destroyed as a result of negotiations rather than of war. The significance of the agreement in principle to conclude a treaty on intermediate-range nuclear forces, however, does not just lie in arms reductions - in its thinning of the forest of missiles that threatens Europe. Its real significance, in my view, lies in the process it will set in motion as well as in the search for new concepts of security which will no longer be based only on the accumulation of arms and which will put an end to the present state of instability, where peace is impossible and war is improbable. It is thus fitting that the United States and the Soviet Union consider this agreement to be an historic event. I would add that this agreement constitutes a turning-point, more because of its future potential than because of what it can achieve in the short term.
We must therefore unreservedly praise those men of good will who were the architects of this major achievement for the tenacity they have shown in the search for a middle ground between two concepts of the world and two very different political programmes.
President Reagan, in close consultation with his allies, worked long and hard to translate into deed his long-declared intention to create a world in which the role of nuclear arms would gradually be reduced.
General-Secretary Gorbachev, for his part, deserves our appreciation for the vitality and openness he has imparted to the foreign policy of the Soviet Union. We has shown considerable courage in recognizing that there is not necessarily a relationship between the historic ambitions of his country and the steady accumulation of offensive weapons. Italy has always worked to encourage the policy of dialogue. My country was the first nation to hail unhesitatingly the achievements resulting from the Reykjavik meeting. We did so because we were convinced that the approach adopted on that occasion was the correct one. Dialogue must be based on strongly held convictions but it must also be marked by the humility needed to renounce intolerance and by trust in the other party's understanding and good faith.
No other lesson could be more timely in an era when mistrust is often the main stumbling-block. Let us not forget that in international politics there are # opportunities that might not recur and that history is made by seizing such moments. For the first time, the United States and the Soviet Union seem ready to heed the concern expressed by John Fitzgerald Kennedy when he pointed out that if humanity did not put an end to war, war would put an end to humanity.
The meetings that took place in Washington last week are likely to promote the development of the entire spectrum of East-West relations. They will facilitate the establishment of a network of reciprocal interests that will enable the international community more effectively to contain and resolve its crises.
We should, of course, refrain from harbouring illusions. We must not think that overt or latent rivalries will disappear, that suspicion regarding the intentions of the other side will suddenly be replaced by complete trust. However, we can expect greater convergence in the search for stability. That is why the importance of the understanding reached by the United States and the Soviet Onion transcends Fast-West relations - it heralds a model of behaviour and collaboration based not on the search for unilateral advantage but, rather, on the conviction that a disadvantage for one party is not necessarily an advantage for the other.
This convergence can also be seen in the manner in which the great Powers have confronted the crisis that most concerns us today - the Iran-Iraq conflict - and in the unanimity shown by the Security Council in adopting resolution 598 (1987). 
The war between Iran and Iran is a very complex phenomenon, whose implications can only he perceived with difficulty since it is a war with both religious and political aspects, it has the potential to alter the balances in the region and to make its consequences felt throughout the Middle East, even transforming the area into a Lebanon of enormous dimensions.
It is for this reason that we value highly the peace effort undertaken by the United States and the Soviet Union, Here, again, a convergence has been achieved between the two countries - this time through the exercise of joint responsibility, the framework for which has been provided by United Nations machinery. It will be necessary to bear this in mind at all times in the course of a peace progress that is likely to be difficult. No effort should be spared in safeguarding the process launched by Security Council resolution 598 (1987) and in inducing the interested parties fully and rapidly to implement its provisions,
Secretary-General Javier Pérez de Cuellar's mission to Teheran and Baghdad resulted in the gathering of elements capable of providing a basis for future action. I wish to assure the Assembly that Italy, as a member of the Security Council, where it will assume the presidency for the month of October, will do everything possible to ensure that the Secretary-General may be able successfully to implement the mandate entrusted to him.
I sincerely hope that the intransigence of the two parties and the difficulties in overcoming ill will, hatred and aggravated nationalism will not prevent us from harvesting the fruits of the determined efforts of the Secretary-General and of the wider participation of the international community in this effort to restore normal conditions to the area.
In my view, the search for peace in the region between Iran and Iraq revolves around the relationship between a cease-fire and the restoration of normal conditions at the borders between the two countries, on the one hand, and the determination of the responsibility for initiation of the conflict, on the other hand. The problem is difficult but not insoluble, and it is necessary to continue to do everything possible to bring the belligerent parties to Join in the peace process laid down in Security Council resolution 598 (1987).
Finally, in the event that the efforts of the Secretary-General and our support were to prove unproductive, new measures would become necessary. The very threat of such measures, even before they become a coercive instrument, should constitute a matter for reflection for the nations involved in the conflict.
The determination of responsibilities is certainly a complex problem. I believe, however, that it should be possible to distinguish at least two phases in the process which, in conformity with Security Council resolution 598 (1987), should lead to this result. The first phase would be the determination of the party that initiated hostilities. A second phase would be the determination of the underlying and immediate causes at the origin of the conflict, which, in any event, must be removed in order to strengthen the peace process and render it definitive.
The decision taken by my Government to send naval units to the Gulf to offer protection to the merchant ships flying the Italian flag does not represent a deviation from this policy, which has as its principal objective the end of this conflict and therefore also the protection of the freedom of navigation in international waters. Our action has the limited goal of protecting well-defined Italian interests with no hostile intentions towards any countries of the area. 
We have all had bitter experiences with the ability of regional crises to turn into global conflicts. Such experiences should strengthen our common resolve to support the action of the United Nations and its capacity to prevent destabilizing developments in the various regions of the world.
We are aware of what abandonment of the principles and instruments of multilateralism meant in terms of destruction and violence in the history of the European continent. For that reason, we strongly believe in the United Nations often unique capacities for action and intervention. The Organization is all the more indispensable in that peace and stability are challenged by groups that are expressions of North-South and East-West rivalries and inspired by divergent ideologies, strategic requirements and economic interests.
It was the very awareness that regional crises can unleash global conflicts that strengthened the determination of the Western European countries to unite, together with the countries on the other side of the Atlantic, in a defensive alliance and to initiate among themselves a process of political and economic integration.
The history of the 40 years since the end of the Second world War demonstrates how such regional agreements have uniquely contributed to creating, on the one hand, security conditions not otherwise attainable and, on the other, the premises for the development of East-West relations.
The search for dialogue and solidarity on regional bases, which corresponds with one of the principles of the United Nations Charter, is making headway in other regions of the world, owing in large part to the example and impetus provided by Europe. We see the movement progressing today, despite great difficulties and widespread inertia, in a region such as Latin America, whose destiny Europeans had for too long considered to be confinement in - to use the expression of Gabriel Garcia Marauez - its "hundred years of solitude". But the recently signed Guatemala City agreement provides an example of vitality and creativity, it is a victory for reason that deserves the support of the community of nations, which it needs in order decisively to assert itself. 
Then there are other conflicts, such as the Arab-Israeli conflict, over which a veil of silence seems to have descended, particularly of late. However, problems are not solved by ignoring them. It is necessary to confront them openly and in a timely manner. It is also necessary to avoid giving the impression that they become matters of concern only when they reach a stage where they directly endanger our own interests.
I am aware that the path towards an international conference on the Middle East is still long, strewn with obstacles and rendered uncertain by numerous elements yet to be defined. However, I wish strongly to reiterate that it is necessary to overcome paralysing doubts and to avoid turning the Middle East into t yet another forgotten and hopeless conflict, as was until recently the case with the Gulf war. It is necessary to defuse this process that fuels violence and ,,, frustration, because it would be illusory to think that its consequences could be confined to purely local dimensions.
The problems of peace that we face are immense. In addition to those I have j. mentioned there remain other unacceptable situations of regional tension; situations dealt with extensively in the statement made yesterday by the current " President of the European Community on behalf of its 12 member States. I do not, therefore, believe it is necessary for me to comment further on those crises. I would only note that one sometimes has the impression that our Governments and the international organizations, including the United Nations, are unable to work out viable solutions to the problems before them.
This consideration should not be construed as criticism of the actions of the United Nations or of individual countries. General conviction that, inevitably, not only our State institutions but our societies as a whole, particularly those sectors with the greatest knowledge of the instruments needed to confront current difficulties, must become involved in the search for peace.
Here I am thinking of the world of science, which we should like to be more open and not divided by ideological barriers, a vehicle for common progress rather than just an arena for competition. The idea of joint nuclear tests raised in the contacts between the two major Powers would be in keeping with that goal.
At the meeting held at Erice, Sicily, this summer, Edward Teller recalled the extent to which great discoveries of physics were subjected to secrecy as a consequence first of the Second World War and then of the cold-war climate. That famous scientist warned that in the future it would be necessary to prevent the cloak of secrecy again descending on scientific discoveries.
Science can respond to all the challenges that are hound to carry increasing weight in the approaching third millennium of our era. It can do so by spreading an awareness that in our time fundamental balances can be achieved by involving science and those who have mastered it. Here I am thinking of meteorological and seismic phenomena and climatic variations, and endeavours such as the protection of the environment and the war against hunger and disease, which can be included in the framework of the larger effort to keep our planet under control.
Of the evils that afflict our daily lives but can be combated only on a global scale - that is, through the United Nations - the drug problem is, next to terrorism, certainly one of the most alarming. In some countries more than half of all crimes are linked to the use of drugs. Drugs are connected with the Illegal arms traffic, with terrorism and with subversion. According to some calculations global profits from the drug traffic are equivalent to the gross national product of my country. That is one of the reasons the Italian Government has become the main supporter of the United Nations specialized agency entrusted with the struggle against this silent and clandestine scourge that saps the roots of our societies. We also welcomed with great satisfaction the results of the conference held last June at Vienna.
The bloody conflict between Iran and Iraq has once again drawn the world's attention to the problem of the transfer of conventional weapons and of their reduction.
Exactly 10 years ago the United States President, Jimmy Carter, drew the General Assembly's attention to the fact that the rate of growth of military spending was increasing at a faster rate in the developing countries than in the more advanced countries, at a time when the cost of equipping a single soldier was 60 times greater than the cost of a child's education. Ten years later this situation has certainly not changed for the better. Indeed, there are countries where it can be said that weapons kill ever before they are used, since they drain resources from economies already on the edge of subsistence. 
Aware of this situation, Italy proposed as long ago as 1977 that the possibility be considered of establishing within the framework of the United Nations appropriate machinery to place the conventional arms trade under control. We think that it would be possible to go even further and agree on a code of conduct in this area. In my view, recent developments make our previous proposals particularly timely and we might well put them forward again.
It is increasingly evident, as was noted recently at the summit meeting in Venice of the seven most industrialized nations, that peace and prosperity can be pursued only on a global scale. Interdependence makes it necessary not only to ensure co-ordination of the stronger economies but also to follow with close attention the economic development of developing countries.
The struggle against underdevelopment is a means of relieving human misery and especially of fighting the terrible scourge of hunger. Solidarity with those who bear a/burden so much greater than ours is also a means of establishing new relationships in a world which increasingly requires the co-operation of all, a world which is constantly becoming smaller, in which no one can remain a spectator of the misfortunes of others, in which on the contrary all must consider themselves members of the same team.
This solidarity must also permeate the international economy, although I am well aware that the idea of a single world with common problems and of the interdependence of the regions of the earth gives rise to many objections, to selfishness and to the compromises of the policies of the day. In fact, only with a sense of solidarity will we be able to make steady progress and belie catastrophic visions and predictions.
It is the responsibility of all countries, but above all the industrialized ones, to overcome existing economic imbalances. The international community, through its various mechanisms, is trying to resolve the serious challenges within the North-South framework, such as the grave situation of indebtedness of many developing countries, the recurring food crises and the difficulties of access to the markets of the industrialized economies.
The economist Arthur Lewis could write in the 1960s that the combined economies of Africa, Asia and Latin America amounted to less than 0.5 per cent of the gross national product of the industrialized countries. The numerous ties that we maintain with the economies of those regions through international trade and because of their external debt show the extent to which such an assessment would no longer be valid today.
Italy's resources are inevitably limited, but my country is nevertheless determined to make a special contribution to the solution of these problems by intensifying its programmes of development assistance through increasingly effective and diversified instruments of intervention. The massive integration of our programmes of bilateral assistance in the activities of the United Nations in the form of either financial contributions or participation in the Organization's projects is an element of this action which lends greater coherence to our foreign policy as a whole.
The difficulties that we will meet should not lead us to indulge in pessimism and inaction because, as I have already said, the most recent evolution of the international political situation requires of us an even greater commitment to the well-being of developing countries. It is a commitment that is in our own interest. Abraham Lincoln said of his country on the eve of its most testing experience that America could not live "half slave and half free". I conclude with that quotation, which applies today to our entire planet. 
